Name: Council Decision (EU) 2015/809 of 19 May 2015 designating the European Capitals of Culture for the year 2019 in Bulgaria and Italy
 Type: Decision
 Subject Matter: Europe;  construction and town planning;  European construction;  culture and religion
 Date Published: 2015-05-23

 23.5.2015 EN Official Journal of the European Union L 128/20 COUNCIL DECISION (EU) 2015/809 of 19 May 2015 designating the European Capitals of Culture for the year 2019 in Bulgaria and Italy THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Decision No 1622/2006/EC of the European Parliament and of the Council of 24 October 2006 establishing a Community action for the European Capital of Culture event for the years 2007 to 2019 (1), and in particular Article 9(3) thereof, Having regard to the recommendation from the European Commission, Having regard to the selection panel's reports of October and November 2014 regarding the selection process of the European Capitals of Culture in Bulgaria and Italy, Whereas: Considering that the criteria referred to in Article 4 of Decision No 1622/2006/EC are entirely fulfilled, HAS ADOPTED THIS DECISION: Article 1 Plovdiv and Matera are designated as European Capitals of Culture 2019 in Bulgaria and Italy respectively. Article 2 This Decision shall enter into force on the day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 May 2015. For the Council The President M. SEILE (1) OJ L 304, 3.11.2006, p. 1.